Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2022

                                    No. 04-22-00031-CR

                               Frank Edwin STEPHENSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       Appellee’s brief is due on October 21, 2022. However, the appellee has filed a second
motion requesting an extension of time to file its appellee brief. The motion is GRANTED. The
appellee’s reply brief is due on or before November 21, 2022. Any further extension will be
disfavored.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court